Citation Nr: 1342054	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for multiple myeloma to include as due to exposure to certain herbicides.  

2.  Entitlement to service connection for peripheral neuropathy to include as due to exposure to certain herbicides.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Sadia Sorathia, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1959 to April 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of the Lincoln, Nebraska VA Regional Office.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

On the claims of service connection for multiple myeloma and for peripheral neuropathy, the Veteran asserts that he was exposed to herbicides, namely, Agent Orange during service.  He asserts that he while in Okinawa he made landings into Vietnam.     

Contemporaneous with the issuance of the statement of the case, VA developed specific procedures to determine whether a Veteran was exposed to certain herbicides, including Agent Orange, in areas other than in Vietnam or along the demilitarized zone in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o) (December 16, 2011).  As it is not clear that this procedure development was followed, further action under the duty to assist is needed. 

Effective September 6, 2013, during the pendency of the appeal, VA amended the 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. 





As the change in the regulation has not been address by the RO and in order to ensure procedural due process, further action is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records.    

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran for more detailed statement concerning his assertion that he landed in Vietnam, namely, the unit to which he was assigned, the dates, and the nature of his assignment.  

3.  In accordance with M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10, furnish to the VA Compensation Service the pertinent data of the Veteran's alleged exposure to Agent Orange at Camp Schwab, Okinawa and at the Concord Naval Weapons Station. 

4.  After the above development, adjudicate the claims.  On the claim of service connection for peripheral neuropathy apply the amended version of 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  







If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


